—In an action, inter alia, to recover damages for fraud, the plaintiff appeals from an order of the Supreme Court, Kings County (Vinik, J.), dated November 21, 1995, which granted the defendant’s motion pursuant to CPLR 3211 (a) (1) and (7) to dismiss the amended complaint.
*272Ordered that the order is affirmed, with costs.
This action arose from the defendant’s legal representation of the plaintiff in a criminal proceeding. In a decision and order dated February 26, 1996, this Court affirmed an order of the Supreme Court, Kings County, which granted the defendant’s motion to dismiss the plaintiff’s causes of action to recover damages for legal malpractice (see, Kaplan v Sachs, 224 AD2d 666).
The Supreme Court properly dismissed the amended complaint. The causes of action for fraud and breach of fiduciary duties arise from the same facts and allege the same injuries as the original causes of action for legal malpractice (see, Weiss v Manfredi, 194 AD2d 312; LaBrake v Enzien, 167 AD2d 709, 711; cf., Clark v Jacobson, 202 AD2d 466). Rosenblatt, J. P., Sullivan, Copertino and Joy, JJ., concur.